DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
                                                                                                          
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 recites “said first coupling region forms a pocket configured form being inserted over a topmost region of a first one of said chai support uprights…and wherein said second coupling region forms a pocket configured for being inserted over a topmost region of a second one of said chair support uprights”.  As this claim depends from claim 1, which sets forth “said first front chair seat support strap member and said first chair seatback support strap member are coupled together in a first coupling region by a first metal coupling member …”, Applicant has now provided an apparent hybrid of multiple embodiments of the invention (see ¶ 0057 of the specification).  This hybrid represents new matter in the application.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification fails to provide a written description that is enabling for the hybrid embodiment described in the paragraph above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “seatfront” in line 35.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 1 recites the limitation “first chair seatback support strap member” in line 46.  It is unclear if this element is intended to be the same as the previously set forth “first chair seat back support strap member”.  Consistent terminology is required so as not to render the claim language as vague.
Claim 2 recites the limitation “firstand” in line 2.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 5 recites the limitation “said chair frame includes first and second chair support uprights” in lines 1 to 2.  It is unclear if this limitation is intended to represent the same structure as the previously set forth first and second chair support uprights”.
Claim 9 recites the limitation “arecoupled” in line 14.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 17 recites the limitation “supportstructures” in line 14.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 17 recites the limitation “havinga” in line 15.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 19 recites the limitation “said slider buckle” in line 2.  It is unclear if this structure is intended represent the same structure as the previously set forth “at least one slider buckle”.

Claim 21 recites the limitation “seatfront” in line 31.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 21 recites the limitation “saidlightweight” in line 32.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 21 recites the limitation “saidlightweight” in line 39.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 22 recites the limitation “andback” in line 30.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 22 recites the limitation “seatfront” in line 35.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 22 recites the limitation “saidlightweight” in line 36.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 23 recites the limitation “supportstructures” in line 31.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 23 recites the limitation “havinga” in line 32.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 23 recites the limitation “seatfront” in line 50.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 23 recites the limitation “saidlightweight” in line 51.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 23 recites the limitation “saidlightweight” in line 58.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.
Claim 24 recites the limitation “seatfront” in line 34.  This phrase or term appears to be typographically inaccurate, thereby rendering the claim as vague.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 provides no limitation that is not previously set forth in claims 1 and 2, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 24, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Wethered (0148586) in view of Thomas (4180086).
The primary reference shows all claimed features of the instant invention with the exception of a generally u-shaped chair support structure cross-bar.
In the primary reference, note a swing chair comprising: a frame (see Figure 1) and a chair seat (a, a’, b, b, c, c, e) suspended within the frame from a top portion of the frame, and configured for swinging within the frame, the chair seat constructed of a lightweight, pliable material (a, a’) and including a chair seat bottom (a’) having a front portion and a rear portion and a chair seat back (a) having a top portion and a bottom portion, wherein the rear portion of the chair seat bottom is coupled to the bottom portion of the chair seat back; the frame comprising first and second chair seat support structures, each of the first and second chair seat support structures including two chair support legs (fore and aft curved members, each with a wheel as shown in Figure 1) and one chair support upright (upright of j), the two chair support legs and one chair support upright of each of the first and second chair seat support structures coupled together by means of a hub (central member between the fore and aft members and the upright, as shown in Figure 1), wherein the chair support uprights of each of the first and second chair seat support structures includes a protrusion (rounded head at the top end, as shown in Figure 1) on an uppermost end of each of the chair support uprights; a chair support structure cross-bar (j’), configured for attaching between the first and second hubs of the first and second chair seat support structures, for maintaining the first and second hubs in a predetermined spaced relationship, the chair support structure cross-bar having a generally linear shape; and a chair seat support mechanism, the chair seat support mechanism 
The secondary reference teaches configuring a support structure cross-bar (26) as generally u-shaped.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a generally u-shaped cross-bar for the linear cross-bar of the primary reference.  This modification provides an alternate, equivalent shape for the cross-bar, wherein either shape performs equally as well as the other.  The choice of shapes is merely a design consideration.

Allowable Subject Matter
Claims 2, 5, 6, and 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1, 21, 22 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Allowable Subject Matter
Applicant’s response filed October 21, 2021 has been fully considered.  Remaining issues are described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					             /MILTON NELSON JR/November 16, 2021                                    Primary Examiner, Art Unit 3636